


Exhibit 10.16

 

 

AXIS 2002 ADDITIONAL BONUS PLAN

 

 

AXIS Capital Holdings Limited (“Axis”) has established the AXIS 2002 Additional
Bonus Plan (the “Plan”) to enable eligible employees to share in the success of
Axis’ first year in business.  The terms of the Plan are as set forth herein.

1.             Eligibility.  Any person who was continuously employed by Axis or
one of its affiliates from his or her date of hire by Axis or one of its
affiliates through December 31, 2002 and who remained continuously employed by
Axis or one of its affiliates thereafter through January 1, 2004 shall be
entitled to an allocation from the Bonus Pool (as defined in Section 2) and
shall be a “Participant” in the Plan from and after January 1, 2004. 
Notwithstanding the foregoing, the following individuals shall not be eligible
to be Participants in the Plan:  the Chairman of the Board of Axis, the Chief
Executive Officer of Axis (the “CEO”) and the Chairman of the Executive
Committee of Axis.

2.             Bonus Pool.  The “Bonus Pool” shall be equal to $2.9 million.

3.             Allocations.  The Chairman, the CEO and the Chairman of the
Executive Committee of Axis, collectively, shall have the sole and exclusive
authority to determine each Participant’s interest in the Bonus Pool.  A
Participant’s interest in the Bonus Pool shall be referred to herein as the
Participant’s “Allocation”.

4.             Vesting.  Each Participant shall have a fully vested right in his
or her Allocation as of October 1, 2005; provided, however, that, except as
determined by the CEO or as otherwise provided in this Section 4, if a
Participant’s employment with Axis and its affiliates terminates prior to
October 1, 1995 for any reason, he or she shall cease to be a Participant as of
his or her termination date, his or her Allocation shall be forfeited as of his
or her termination date and the Participant shall have no rights to payments
under the Plan.  Any amount forfeited by a Participant shall be reallocated
among the then remaining Participants in the Plan, pro rata based on the
original Allocation granted to each such remaining Participant.  Notwithstanding
the foregoing, (a) if a Participant’s employment with Axis and its affiliates
terminates on account of his or her death, Disability or Retirement, he or she
shall be fully vested in his or her Allocation as of the date of his or her
termination of employment, and (b) if a Change in Control occurs prior to
October 1, 2005, all then remaining Participants shall be fully vested in their
Allocations as of the date of the Change in Control.  For purposes of the Plan,
“Disability”, “Retirement” and “Change in Control” shall have the meanings set
forth in the AXIS Capital Holdings Limited 2003 Long-Term Equity Compensation
Plan.

5.             Payment.  Any Participant who becomes vested in his or her
Allocation shall receive a lump sum cash payment of the value of his or her
Allocation as soon as practicable after October 1, 2005.  In the event a
Participant becomes vested in his or her Allocation prior to October 1, 2005,
the Participant shall receive a lump sum payment of the value of the Allocation
as soon as practicable after the date on which the Allocation becomes vested. 
In the event of the Participant’s death, any payments hereunder shall be made to
the Participant’s estate.  Any payments hereunder shall be subject to such
withholdings as may be required by applicable law.

--------------------------------------------------------------------------------


 

6.             Interpretation of Plan.  The Chairman, the CEO and the Chairman
of the Executive Committee shall have the authority to administer the Plan and
to conclusively make all determinations under the Plan and to interpret the
Plan.  Any such determinations or interpretations made by the Chairman, the CEO
or the Chairman of the Executive Committee shall be binding on all persons.

7.             Governing Law.  The Plan shall be governed by the laws of
Bermuda.

8.             No Guarantee of Continued Employment.  Nothing in the Plan shall
interfere with or limit in any way the right of Axis or any of its affiliates to
terminate any employee’s employment at any time, nor shall it confer upon any
Participant any right to continue in the employ of Axis or any of its
affiliates.  For purposes of the Plan, temporary absence from employment because
of illness, vacation, approved leaves of absence, and transfers of employment
among Axis and its affiliates shall not be considered to terminate an employee’s
employment.

9.             Successors.  All obligations of Axis under the Plan shall be
binding on any successor to Axis, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of Axis or otherwise.

10.           Amendment and Termination.  This Plan may be amended or terminated
at any time by the Board of Directors of Axis; provided, however, that no
amendment shall be given effect to the extent that it would have the effect of
reducing a Participant’s then current Allocation.

 

2

--------------------------------------------------------------------------------

